Digitally signed
                                                                        by Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                       Illinois Official Reports                        the accuracy and
                                                                        integrity of this
                                                                        document
                              Appellate Court                           Date: 2020.12.07
                                                                        12:26:57 -06'00'



                  Grant v. Rancour, 2020 IL App (2d) 190802



Appellate Court    ERIC K. GRANT and CHRISTINE GRANT, f/k/a Christine Cherkes,
Caption            Plaintiffs-Appellees, v. ALLISON RANCOUR, FREDRICK
                   RANCOUR, and PAMELA RANCOUR, Defendants (Lucas, Olness
                   & Associates, Ltd., Contemnor-Appellant).



District & No.     Second District
                   No. 2-19-0802



Filed              June 12, 2020



Decision Under     Appeal from the Circuit Court of Kane County, No. 15-L363; the Hon.
Review             James R. Murphy, Judge, presiding.



Judgment           Affirmed in part and vacated in part.
                   Cause remanded.


Counsel on         Andrea E. Olness and Mia Lucas, of Lucas, Olness & Associates, Ltd.,
Appeal             of Woodstock, for appellant.

                   Michael C. Holy and Carl M. Schultz, of Holy & Schultz, LLC, of
                   Oakbrook Terrace, for appellees.
     Panel                    JUSTICE ZENOFF delivered the judgment of the court, with opinion.
                              Justices Jorgensen and Schostok concurred in the judgment and
                              opinion.


                                              OPINION

¶1        Contemnor, Lucas, Olness & Associates, Ltd. (Lucas), counsel for defendant Allison
      Rancour, appeals the trial court’s order finding Lucas in friendly civil contempt for failing to
      comply with its order to produce documents during discovery. We affirm in part and vacate in
      part.

¶2                                         I. BACKGROUND
¶3        On August 20, 2013, defendant turned her vehicle into the path of the vehicle occupied by
      plaintiffs, Eric Grant and Christine Grant. On August 11, 2015, plaintiffs filed a five-count
      complaint alleging negligence by defendant, as well as negligent-entrustment and agency
      claims against her parents, Fredrick Rancour and Pamela Rancour. On August 7, 2017, the
      parties stipulated that (1) defendant negligently caused the accident; (2) plaintiffs’ medical
      bills incurred on the day of the accident were reasonable, necessary, and causally related to the
      accident; and (3) the claims against Fredrick and Pamela would be dismissed with prejudice.
      Defendant continued to deny that she was liable for any of plaintiffs’ medical bills beyond
      those incurred on the day of the accident. Discovery proceeded as to the cause and extent of
      plaintiffs’ claimed injuries.
¶4        On December 28, 2018, defendant disclosed two “controlled” expert witnesses, Drs.
      Benjamin Goldberg and Michael Musacchio, when she served plaintiffs with what she
      characterized as “Defendant’s Supplemental Rule 213(f) Disclosures.” Illinois Supreme Court
      Rule 213(f)(3) (eff. Jan. 1, 2018) requires a party to disclose the identity and other relevant
      information of “Controlled Expert Witnesses.” On December 31, 2018, plaintiffs responded
      by serving defendant with supplemental interrogatories seeking, inter alia, information
      regarding Goldberg’s work as a controlled expert on behalf of (1) Lucas; (2) defendant’s
      insurer, State Farm Insurance Company (State Farm); and (3) State Farm’s in-house counsel,
      Bruce Farrel Dorn & Associates (Bruce Farrel). Plaintiffs sought the names of the cases on
      which Goldberg consulted during the previous five years for each of these entities. For each
      case, plaintiffs requested documentation showing (1) whether Goldberg treated the patient or
      simply reviewed medical records, (2) whether he testified, either at a deposition or at a trial,
      and (3) whether he was retained on behalf of the plaintiffs or the defendants. Lucas responded
      to the supplemental interrogatories as to Goldberg’s consulting work for Lucas but not as to
      Goldberg’s work on behalf of State Farm or Bruce Farrel. On January 7, 2019, plaintiffs filed
      a motion to compel supplemental written discovery concerning Goldberg. On January 22,
      2019, plaintiffs filed a similar motion to compel supplemental written discovery as to
      Musacchio. Both motions alleged that defendant provided incomplete and deficient answers,
      because they failed to fully disclose information about Goldberg’s and Musacchio’s expert
      witness work for State Farm outside of what they did for Lucas.
¶5        On January 25, 2019, at the hearing on the motion to compel supplemental discovery as to
      Goldberg, Lucas argued that it could not provide the requested discovery, because it was State

                                                  -2-
     Farm’s outside counsel and had no control over State Farm or Bruce Farrel. Lucas
     acknowledged that plaintiffs were free to subpoena State Farm and Bruce Farrel directly.
¶6       On February 25, 2019, the trial court granted plaintiffs’ motions in part, subject to
     conditions. In its oral ruling, the court directed:
             “[T]he insurer, State Farm, shall respond in or defendant shall respond for State Farm
             in similar manner *** to the supplemental interrogatories with a list of cases, case
             number and county, firm hired and amount of compensation paid in such other cases
             that are separate from [Lucas]. Other firms, including Bruce Farrel firm, if those
             members are employees of State Farm, they’re included in this order also.” (Emphasis
             added.)
     In its written order, the court specified: “Defendant, her attorneys and insurer shall fully
     respond to interrogatory and production requests” regarding the legal and consulting work
     performed by Goldberg and Musacchio for Lucas, State Farm, and Bruce Farrel between 2016
     and 2019, along with disclosures of the compensation received for such work. The court
     directed Goldberg and Musacchio to indicate, if possible, which portion of their legal and
     consulting income was related to work on behalf of plaintiffs versus defendants. The court
     ordered that, if that was not possible, Goldberg and Musacchio must identify the percentage of
     their overall legal and consulting income earned from State Farm during those years. The court
     further ordered that “State Farm shall respond in similar manner” to the supplemental
     interrogatories regarding Goldberg and Musacchio with a list of cases, attorneys hired, and
     compensation paid. In paragraph six of its written order, the court noted: “It is not necessary
     to separately subpoena State Farm (or Bruce Farrell [sic] Firm, provided said firm members
     are employees of State Farm).” The record contains a letter from Bruce Farrel to plaintiffs’
     attorney that lists all of its attorneys as “employees” of the “Law Department” at State Farm.
     Finally, the court ordered Goldberg and Musacchio to be presented, at defendant’s expense,
     for supplemental depositions relating to the newly disclosed information.
¶7       In her amended answers to the supplemental interrogatories, defendant refused to provide
     the requested information from State Farm and Bruce Farrel, repeating her previous objections:
             “In further answering, Lucas, Olness & Associates, Ltd. and its predecessor law firm,
             Lucas & Associates, Ltd. is outside counsel, not in-house counsel for, nor an employee
             of, State Farm Insurance. If Plaintiffs seek documents for the law firm of Bruce, Farrel,
             Dorn & Associates or State Farm Insurance, Plaintiffs should issue subpoenas to these
             entities, in accordance with paragraph 6 of the Court’s Order of February 25, 2019.”
¶8       On March 26, 2019, plaintiffs filed a motion for sanctions, alleging that defendant willfully
     refused to comply with and deliberately ignored the February 25 order. Defendant answered
     by repeating that Lucas was neither an employee of nor in-house counsel for State Farm, that
     State Farm and Bruce Farrel were nonparties, and that the proper procedure to procure
     documents from nonparties was through a subpoena. Defendant interpreted the court’s order
     to exclude Lucas from disclosing information possessed by State Farm or Bruce Farrel,
     because Lucas was not an employee of State Farm: “The Court’s order indicates a recognition
     that a separate subpoena would be necessary if a law firm was not an employee of State Farm
     Insurance, presumably to confer jurisdiction in the event of non-compliance with the
     subpoena.”



                                                 -3-
¶9         At the hearing on the motion for sanctions, defendant argued that a reasonable
       interpretation of the February 25 order was that nonemployees of State Farm would have to be
       subpoenaed. On July 3, 2019, the court ruled orally on the motion for sanctions:
                “I have to agree with plaintiff[s] that the order and the other arguments were clear [in]
                that paragraph 6 of my order as to say that the insurer may have knowledge of these
                two expert witnesses and their other cases, and so the insurer shall give that information
                as well.
                     Certainly, they are a nonparty, but all of the law on Rule 216 and Rule 201, et seq.,
                talk about the knowledge of the attorneys, the insurers, and the client. So that was the
                basis for the order.
                     It’s clear that the parenthetical information about Bruce Farrel Dorn Law Firm if
                they are employees of State Farm are also State Farm. So they are fair game too for that
                information. So that was not provided.
                     I don’t think there is a reasonable argument for not following that; and so therefore,
                I find that there is a reason for sanctions.”
¶ 10       On July 17, 2019, the court instructed plaintiffs’ attorney to file a petition for fees and costs
       relating to defendant’s “deliberate abuse of the discovery rule.” The court declined to bar
       Goldberg and Musacchio as witnesses, but it commented that it would entertain the possibility
       of giving an “adverse inference” jury instruction at trial. The court gave defendant until July
       25, 2019, to either produce the records, submit an affidavit stating that the records do not exist,
       or settle the case.
¶ 11       On August 16, 2019, the court heard arguments on whether defendant had cured the
       sanctions order. Plaintiffs conceded that defendant had tendered two tax identification number
       documents (collectively, TIN reports). The first was a four-page spreadsheet from State Farm
       with data from 2016 through 2019. That spreadsheet contained a tax identification number and
       columns indicating “date issued,” “draft number,” “pay code,” “COV,” “LOB,” “tax state,”
       and “payment amount.” The last page of the spreadsheet listed a “total paid” of $136,466.13,
       “total claims” of 17, and “total transactions” of 36. None of the terms were defined or otherwise
       explained. The second document was a three-page spreadsheet, also from State Farm, with data
       from 2017 through 2019. This document included a tax identification number and the same
       column headings as the other spreadsheet. The totals on the final page were “total paid
       $25,374.50, total claims 8, [and] total transactions 14.” Neither spreadsheet identified a
       particular person or entity with which the data corresponded, apart from the tax identification
       numbers.
¶ 12       Plaintiffs argued that the TIN reports did not address the court’s sanctions order. Plaintiffs
       emphasized that the TIN reports did not connect the tax identification numbers to Goldberg or
       Musacchio and that defendant would not stipulate as to the documents’ foundations. Moreover,
       plaintiffs argued that the TIN reports suggested that there were more cases associated with
       Goldberg and Musacchio than had previously been disclosed. According to plaintiffs,
       defendant had not produced any documents associated with those additional cases, so
       defendant was not in compliance with the February 25 order. Additionally, plaintiffs argued
       that defendant had failed to present Goldberg or Musacchio for supplemental depositions, as
       required by the February 25 order.



                                                     -4-
¶ 13       Lucas informed the court that it did not request the TIN reports from State Farm but that
       State Farm voluntarily produced them. Lucas further expressed its understanding that the tax
       identification numbers listed on the TIN reports corresponded with Goldberg and Musacchio.
       Lucas represented that the TIN reports might reflect payments for Goldberg’s and Musacchio’s
       work as either treating physicians or retained experts. Lucas reiterated its argument that it had
       no control over State Farm or Bruce Farrel and that the parties’ dispute could have been
       avoided had plaintiffs issued subpoenas to those entities. Lucas informed the court that it did
       not know if State Farm possessed underlying documents that supported the information on the
       TIN reports and that it had not asked for the reports. Moreover, Lucas opined that plaintiffs
       had “an awful lot of material to use for cross-examination of both witnesses.” Lucas
       additionally confirmed that, if the court were inclined to find that the sanctions order had not
       been cured, it wished to be found in contempt of court to facilitate an immediate appeal.
¶ 14       The court entered a written order that same day, finding that defendant had not cured the
       conditions outlined in the sanctions order. As Lucas requested, the court found Lucas in
       contempt of court and ordered that it pay a fine of $25 per day for failing to comply with the
       February 25 and July 17, 2019, orders. Lucas timely appealed.

¶ 15                                         II. ANALYSIS
¶ 16       Lucas makes three arguments on appeal: (1) the trial court had no personal jurisdiction over
       State Farm or Bruce Farrel, and thus its order compelling the production of documents from
       those entities was void; (2) even if the discovery order was not void, the court abused its
       discretion in granting the motions to compel, and defendant complied in good faith with all
       discovery requirements under Illinois Supreme Court Rule 201 (eff. July 1, 2014); and
       (3) Lucas’s noncompliance with the discovery order was based on a good-faith effort to secure
       an interpretation of an issue that would serve defendant and the court, and therefore, the
       contempt finding should not stand. 1 Plaintiffs respond that (1) the sanctions and the contempt
       orders comported with existing Illinois Supreme Court rules and case law, (2) Lucas’s personal
       jurisdiction argument is without merit because the court’s order was directed not at State Farm,
       but at defendant and Lucas, and (3) Lucas should be sanctioned pursuant to Illinois Supreme
       Court Rule 375(b) (eff. Feb. 1, 1994) for bringing a frivolous appeal.

¶ 17                                      A. Personal Jurisdiction
¶ 18       Lucas first contends that the trial court’s February 25, 2019, discovery order was “null and
       void” because it required production of information and documents from nonparties, over
       whom the court did not have personal jurisdiction. Therefore, Lucas argues, the July 17
       sanctions order must also be declared null and void, as it was the result of the erroneous
       discovery order.

           1
            In its reply brief, Lucas additionally requests that we strike plaintiffs’ ”Nature of the Case” section
       of their brief for its excessive length and argumentation, in violation of Illinois Supreme Court Rule
       341(h)(2) (eff. May 25, 2018). We note that plaintiffs’ nature-of-the-case section far exceeds Rule
       341(h)(2)’s one-paragraph limitation and that it contains unnecessary argument. However, because
       these violations do not hinder our review, we decline to strike any portion of plaintiffs’ brief, but we
       admonish plaintiffs that Illinois Supreme Court rules have the force of law and are not mere suggestions.
       Morse v. Donati, 2019 IL App (2d) 180328, ¶ 16.

                                                        -5-
¶ 19       As an initial matter, we note that discovery orders are not final orders and, therefore, not
       ordinarily appealable. Norskog v. Pfiel, 197 Ill. 2d 60, 69 (2001). It is well settled, however,
       that discovery orders may be challenged through contempt proceedings. Norskog, 197 Ill. 2d
       at 69. Review of a finding of contempt necessarily requires review of the order upon which it
       is based. Norskog, 197 Ill. 2d at 69. In this case, the contempt order entered on August 16,
       2019, was based upon the sanctions order of July 17, 2019, which in turn was based upon the
       discovery order of February 25, 2019. Accordingly, we have jurisdiction to review each of
       those orders through Lucas’s challenge of the contempt order.
¶ 20       A discovery order is ordinarily reviewed for an abuse of discretion, but when the issue
       challenged is the trial court’s application of the law to uncontroverted facts, the reviewing court
       may apply de novo review and determine the correctness of the ruling independent of the trial
       court’s judgment. Norskog, 197 Ill. 2d at 70-71. There is no dispute that defendant and Lucas
       failed to comply with the court’s discovery order. Lucas nevertheless attempts to justify its
       inaction by questioning whether the court had personal jurisdiction over State Farm and Bruce
       Farrel. Whether a court had personal jurisdiction is a question of law, which we review
       de novo. Mugavero v. Kenzler, 317 Ill. App. 3d 162, 164 (2000). If we determine that the court
       had personal jurisdiction over State Farm and Bruce Farrel, then the issue is resolved in favor
       of plaintiffs. However, if the court did not have personal jurisdiction over those nonparties, the
       next question we must ask is whether the court’s order was directed at State Farm or Bruce
       Farrel, and we review the court’s order de novo. See People v. Ryan, 259 Ill. App. 3d 611, 613
       (1994) (“A trial court order is to be interpreted in its entirety, taking into consideration other
       parts of the record, including the pleadings, the motions before the court, and the issues to be
       decided. [Citations.] An order should be construed reasonably so as to give effect to the
       discernable intent of the court.”).
¶ 21       Lucas correctly points out that personal jurisdiction refers to a court’s power to exercise
       authority over an individual, which can be a person or an entity, such as a corporation. Pro
       Sapiens, LLC v. Indeck Power Equipment Co., 2019 IL App (1st) 182019, ¶ 70; see also Cook
       Associates, Inc. v. Lexington United Corp., 87 Ill. 2d 190, 199-200 (1981) (applying an
       in personam jurisdiction test to a corporate defendant). Absent waiver, which is not alleged
       here, personal jurisdiction may be acquired only by service of process in a manner directed by
       statute. Pro Sapiens, 2019 IL App (1st) 182019, ¶ 72. Process can take the form of a summons
       or of a subpoena, the latter of which confers power upon the trial court to compel discovery
       from nonparties. Pro Sapiens, 2019 IL App (1st) 182019, ¶ 75. Any judgment rendered against
       a party or a nonparty, absent service of process or waiver, is void. Pro Sapiens, 2019 IL App
       (1st) 182019, ¶¶ 73-76.
¶ 22       State Farm and Bruce Farrel are not parties to this action and have not appeared. Plaintiffs
       never attempted to bring State Farm or Bruce Farrel under the jurisdiction of the trial court by
       serving them with a summons or a subpoena. Therefore, the court did not have personal
       jurisdiction over State Farm or Bruce Farrel. To the extent that the court’s discovery order was
       directed at State Farm or Bruce Farrel, the order would necessarily be void. The only remaining
       question on this issue, then, is whether the court’s discovery order was directed at either State
       Farm or Bruce Farrel.
¶ 23       Lucas points us to paragraphs five and six of the February 25 discovery order, where the
       court directed:


                                                    -6-
                    “5. However, with respect to such other cases in which Drs. Musacchio and
                Goldberg have done legal/med consulting, State Farm shall respond in similar manner
                to Defendant’s response #6 to Supplemental Interrogatories with a list of cases, case
                number and county, attorney/firm hired, and amount of compensation paid in such case.
                Reports or transcripts shall not be provided.
                    6. It is not necessary to separately subpoena State Farm (or Bruce Farrell Firm,
                provided said firm members are employees of State Farm), for the information provided
                in #5 above.” (Emphases added.)
       Lucas interprets this language as compelling State Farm and Bruce Farrel to produce
       information and documents. Lucas argues that the court had no authority to compel discovery
       from either entity and that the discovery order was void. Moreover, according to Lucas, neither
       defendant nor Lucas were employees of State Farm, so they had no power to compel State
       Farm to produce the information. Thus, Lucas argues, not only was the discovery order void,
       but the sanctions order that sprang from the discovery order was also void.
¶ 24       We disagree. Quite simply, the entirety of the court’s order, as well as the court’s comments
       from the bench on February 25 and July 3, the relief sought in the motions to compel, and the
       parties’ arguments, show the clear and discernable intent of the court to direct its order at
       defendant, not at State Farm or Bruce Farrel. See Ryan, 259 Ill. App. 3d at 613.
¶ 25       In their memoranda filed prior to the hearing on the motions to compel, plaintiffs cited
       Szczeblewski v. Gossett, 342 Ill. App. 3d 344 (2003), and Oelze v. Score Sports Venture, LLC,
       401 Ill. App. 3d 110 (2010). In Szczeblewski, the plaintiffs in an automobile negligence action
       were seeking to compel admissions during discovery. Szczeblewski, 342 Ill. App. 3d at 346.
       The Szczeblewski court determined that parties to a lawsuit have an obligation to make
       reasonable efforts in good faith to secure discovery responses from persons within their
       reasonable control, including their attorneys and their “insurance company investigators or
       representatives.” Szczeblewski, 342 Ill. App. 3d at 349. Oelze followed Szczeblewski’s
       reasoning and explicitly noted that a party had access to information possessed by her insurer:
       “So defendant knew what her injuries were and, with its access to its insurance company and
       the insurer’s databases of claims and necessary treatments and expenses, could make a pretty
       good guess at the reasonableness of the expenses and treatments claimed and contest those, if
       necessary.” (Emphasis added.) Oelze, 401 Ill. App. 3d at 126. Plaintiffs here argued to the trial
       court that, in light of Szczeblewski and Oelze, defendant had knowledge of and control over
       the documents State Farm possessed and she should be required to provide answers based on
       that knowledge.
¶ 26       Lucas argues that Szczeblewski and Oelze are inapposite because their holdings are
       confined to requests to admit under Illinois Supreme Court Rule 216 (eff. July 1, 2014). Lucas
       contends that availing oneself of his or her attorney’s or insurer’s knowledge when responding
       to a request to admit is “vastly different” from compelling nonparties to produce information
       and documents without due process. Lucas’s argument is unconvincing. Whether a party has
       control over his or her insurer does not vary according to the type of discovery request. To
       hold otherwise would mean that a party has reasonable control over records for the purposes
       of responding to a request to admit but lacks control over those same records when she is
       presented with a request to produce documents. Defendant is a party to this action, and she is
       required to make good-faith efforts to produce information over which she has reasonable
       control.

                                                   -7-
¶ 27        The trial court was aware of Szczeblewski and Oelze, and when it entered its discovery
       order it knew that information State Farm possessed should have been available as a matter of
       law. In the first paragraph of its February 25, 2019, order, the court granted in part plaintiffs’
       motions to compel. The relief sought in those motions to compel was to “Order Defendant,”
       not State Farm or Bruce Farrel, to provide amended answers to the supplemental
       interrogatories. Throughout the order, the court detailed the type and source of the information
       it was requiring to be produced. The order clearly was directed at defendant, as can be seen in
       paragraph seven, where the court instructed: “Further responses by Defendant pursuant to this
       order shall be provided within 21 days.” (Emphasis added.) Moreover, in its oral ruling, the
       court ordered that “defendant shall respond for State Farm” to the supplemental interrogatories.
       Thus, its oral ruling was consistent with its written order, which directed defendant to produce
       information.
¶ 28        Defendant neither filed a motion to reconsider the discovery order nor sought clarity from
       the court. She simply failed to take any action whatsoever to comply with the court’s order.
¶ 29        In response to the court’s questioning as to whether State Farm had additional documents
       to back up the information in the TIN reports, Lucas responded: “I don’t know that. I was just
       provided these. As I said, I didn’t ask for these.” In response to plaintiffs’ motion for sanctions,
       defendant argued that she complied with the court’s discovery order because the order did not
       require either her or Lucas to produce the information outlined in the order unless plaintiffs
       first served a subpoena on State Farm. She based that argument on the parenthetical phrase in
       paragraph six of the discovery order, which read: “It is not necessary to separately subpoena
       State Farm (or Bruce Farrell Firm, provided said firm members are employees of State Farm).”
       According to defendant, despite its plain language to the contrary, paragraph six of the order
       actually stated that a subpoena was required if Lucas was not an employee of State Farm,
       “presumably to confer jurisdiction.” On July 3, 2019, at the hearing on the motion for
       sanctions, the court rejected this argument:
                “I have to agree with plaintiff that the order and the other arguments were clear [in]
                that paragraph 6 of my order as to say that the insurer may have knowledge of these
                two expert witnesses and their other cases, and so the insurer shall give that information
                as well.
                    Certainly, they are a nonparty, but all of the law on Rule 216 and Rule 201, et seq,
                talk [sic] about the knowledge of the attorneys, the insurers, and the client. So that was
                the basis of the order.
                    ***
                    I don’t think that there is a reasonable argument for not following that; and so
                therefore, I find that there is a reason for sanctions.”
       At the July 17, 2019 hearing, the court further emphasized defendant’s lack of effort to comply
       with its order:
                “The clear order might not have been to defendant’s liking, but it was not ambiguous
                and it should have been complied with or even attempted to be complied with.”
       Thus, any potential ambiguity in the court’s order was clarified, and the court gave defendant
       additional time to cure her discovery violations. Defendant did not do so.
¶ 30        We determine that the court correctly applied existing case law, which holds that a party
       has reasonable control over the documents possessed by her insurer. See Szczeblewski, 342 Ill.

                                                    -8-
       App. 3d at 349; see also Oelze, 401 Ill. App. 3d at 126. Contrary to Lucas’s argument, the
       Szczeblewski court did not express an intent to confine its decision to requests to admit under
       Rule 216. Rather, the court based its reasoning on the then-existing interpretation of written
       interrogatories pursuant to Illinois Supreme Court Rule 213 (eff. Jan. 1, 2007):
                   “In deciding a party’s duty under Rule 216, we are guided by how Supreme Court
               Rule 213 [citation] has been construed. Rule 213 has been interpreted to require a party
               to answer fully and in good faith to the extent of his actual knowledge and the
               information available to him or his attorney.” (Internal quotation marks omitted.)
               Szczeblewski, 342 Ill. App. 3d at 349.
       The court’s discovery order properly directed defendant to produce information, and she had
       a good-faith obligation to make a reasonable effort to secure that production. By Lucas’s own
       admission, neither defendant nor Lucas made any such effort to comply with the order.
       Because the discovery order was not, contrary to what Lucas contends, “null and void,”
       Lucas’s argument that the sanctions order was also null and void necessarily fails. The court
       entered a proper discovery order, and the record is clear that defendant failed to comply.

¶ 31                              B. Sufficiency of Discovery Production
¶ 32        Lucas next argues that defendant produced “significant and substantial” discovery as to
       any potential bias of Goldberg and Musacchio and that the court abused its discretion by
       granting the motions to compel in its discovery order. Lucas further asserts that the court’s
       discovery order resulted in sanctions against defendant in the July 17, 2019, sanctions order
       “for not producing documents not within her control.”
¶ 33        In addressing Lucas’s first issue, which raised questions of personal jurisdiction and the
       construction of the trial court’s order, we applied de novo review. On this issue, where Lucas
       challenges the scope of the discovery order rather than its legality, we apply the abuse-of-
       discretion standard. Norskog, 197 Ill. 2d at 70. An abuse of discretion occurs when no
       reasonable person would accept the view adopted by the trial court. National Tractor Parts
       Inc. v. Caterpillar Logistics Inc., 2020 IL App (2d) 181056, ¶ 69.
¶ 34        Discovery is intended to be a cooperative undertaking by counsel and the parties,
       conducted largely without intervention of the court, for the purposes of ascertaining the merits
       of the case, which in turn promotes a fair settlement or a fair trial. Custer v. Cerro Flow
       Products, Inc., 2019 IL App (5th) 190285, ¶ 32. When disagreements arise, the trial court is
       authorized to enter discovery orders after considering numerous factors, such as the quantity
       of the requested information, the resources of the parties, and the importance of the discovery.
       Custer, 2019 IL App (5th) 190285, ¶ 32. Illinois Supreme Court Rule 219(c) (eff. July 1, 2002)
       addresses the consequences of refusal to comply with discovery orders and provides for a
       variety of sanctions, including awarding reasonable attorney fees and costs.
¶ 35        Lucas acknowledges that plaintiffs are entitled during discovery to information that will
       allow for a reasonable cross-examination as to potential biases of expert witnesses, but it notes
       that cross-examination is not a “free for all.” Pontiac National Bank v. Vales, 2013 IL App
       (4th) 111088, ¶ 17.
¶ 36        Our supreme court responded to the rising prevalence of expert testimony in modern-day
       litigation, and the difficulty of cross-examination by an attorney not schooled in the minutiae
       of the specialized subject matter of the expert witness, by expanding the permissible bounds


                                                   -9-
       of cross-examination of expert witnesses. Pontiac, 2013 IL App (4th) 111088, ¶ 17. Opposing
       parties may cross-examine an expert witness about the amount and percentage of his or her
       income generated as an expert witness, the frequency with which he or she testifies, and the
       frequency with which he or she testifies for a particular side, which is designed to expose any
       potential bias, partisanship, or financial interest that might taint the expert witness’s opinions.
       Pontiac, 2013 IL App (4th) 111088, ¶ 17. Still, while cross-examination is permissible to show
       bias, partisanship, or financial interest, there is a point at which such inquiries trample on the
       legitimate bounds of cross-examination and unduly harass or unnecessarily invade the privacy
       of the witness. Pontiac, 2013 IL App (4th) 111088, ¶ 19. Trial courts must use their discretion
       to oversee the process and ensure that it is fair to both sides. See Pontiac, 2013 IL App (4th)
       111088, ¶ 18.
¶ 37       Here, the discovery dispute arose when defendant and Lucas produced limited information
       about Goldberg and Musacchio to Lucas’s historical retention of those experts, making no
       effort to produce records regarding the experts’ other work on behalf of State Farm. Plaintiffs
       attempted to glean this information from Goldberg and Musacchio during their deposition
       testimony, but they were either unwilling or unable to provide the specificity sought by
       plaintiffs. Plaintiffs immediately tendered supplemental interrogatories regarding Goldberg’s
       and Musacchio’s consulting on behalf of State Farm where Lucas was not the outside counsel.
       Plaintiffs argued that the experts’ work on behalf of Lucas might be only a small slice of their
       work for State Farm and that plaintiffs were entitled to a complete picture to mount an effective
       cross-examination.
¶ 38       Before rendering its decision, the court articulated that it considered myriad factors. The
       court disallowed significant portions of plaintiffs’ requests, such as transcripts of prior
       testimony, on the bases that these requests were irrelevant, overly broad, and unduly
       burdensome. The court explained: “I don’t want to expand this into several mini cases where
       the witness is defending how he came to his opinion in that other case and how it’s different
       from this case.” The court did require, however, that defendant produce information about
       cases worked on and compensation received by Goldberg and Musacchio on behalf of State
       Farm during the four-year period prior to trial. Specifically, the court ordered that defendant
       respond with a list of cases, case numbers and counties, the law firms hired, and the amount of
       compensation paid in those cases, separate from Lucas’s retention of these experts. The court
       clearly balanced plaintiffs’ right to a robust cross-examination with the interests of fairness
       and judicial economy, which is exactly what we expect of a trial court in exercising its
       discretion.
¶ 39       Furthermore, the court’s order directing defendant to produce additional discovery
       regarding Goldberg and Musacchio was consistent with the long-standing notions articulated
       in Sanchez v. Black Brothers Co., 98 Ill. App. 3d 264, 271 (1981):
                “[T]he expert witness is usually a hired partisan. Moreover, it is unlikely that he could
                be successfully prosecuted for perjury on the basis of his opinion testimony. Thus,
                while the expert’s opinion has the sanction of an oath, it lacks the substantial safeguard
                of truth that may be applied to the testimony of other witnesses. For these reasons,
                counsel must be given the widest possible latitude during cross-examination to
                demonstrate any interest, bias or motive of the expert witness to testify.”
       Accordingly, we determine that the court did not abuse its discretion in its discovery order by
       granting the motions to compel and ordering defendant to provide amended answers to the

                                                   - 10 -
       supplemental interrogatories. Contrary to Lucas’s contention that defendant was sanctioned
       for failing to produce documents not within her control, the court sanctioned defendant in its
       July 17, 2019, order for failing to make a good-faith effort to secure the answers.

¶ 40                                           C. Contempt Order
¶ 41        Lucas argues that it sought a friendly contempt order against itself to obtain review of the
       discovery order and that the contempt order should be vacated because Lucas did not willfully
       disregard the orders of the court.
¶ 42        “[W]hen an attorney’s noncompliance with a discovery order is based on a good faith effort
       to secure an interpretation of an issue to serve his or her client and the court, a civil contempt
       finding should not stand.” Doe v. Township High School District 211, 2015 IL App (1st)
       140857, ¶ 124. It is clear from the record that defendant and Lucas disagreed with the discovery
       order from the outset. Defendant did not feel that she had an obligation to seek information
       from her insurer. It was defendant’s and Lucas’s failure to make any effort to comply with that
       order that ultimately led to the order of contempt. Lucas is not required to be right in its legal
       conclusions; it must show only that it made a good-faith effort to secure an interpretation of
       the order to the benefit of its client and the trial court. Lucas specifically asked the court to find
       it in friendly contempt for the stated purpose of appealing the court’s sanction and discovery
       orders. The court indicated that it was entering the contempt order at Lucas’s request so that
       Lucas could appeal. Plaintiffs ask that we affirm the contempt order, arguing that Lucas did
       not comply with the court’s orders and that it “colluded” with State Farm to withhold
       information. These arguments directly address the merits of plaintiffs’ motions for sanctions,
       but they do not address the court’s intent in entering the contempt order. Under these
       circumstances, where Lucas sought the friendly contempt order in good faith as a procedural
       mechanism to initiate the appeal of the discovery and sanctions orders, we exercise our
       discretion to vacate the contempt finding and the associated $25-per-day fine.
¶ 43        Lastly, plaintiffs ask this court to impose sanctions on Lucas under Illinois Supreme Court
       Rule 375(b) (eff. Feb. 1, 1994), which allows us to impose appropriate sanctions upon a party
       or a party’s attorney if
                “it is determined that the appeal or other action itself is frivolous, or that an appeal or
                other action was not taken in good faith, for an improper purpose, such as to harass or
                to cause unnecessary delay or needless increase in the cost of litigation, or the manner
                of prosecuting or defending the appeal or other action is for such purpose.”
       Plaintiffs assert that there is no good-faith basis for this appeal and that its “obvious” purpose
       was to cause palpable “unnecessary delay” and to drive up plaintiffs’ costs. As discussed
       above, we believe that Lucas misinterpreted the trial court’s orders and the relevant case law,
       but Lucas made cogent legal arguments. We find nothing in the record that supports plaintiffs’
       contentions of malicious intent. Accordingly, we determine that Lucas had a good-faith
       purpose for bringing this appeal, which was to secure an interpretation of the discovery and
       sanction orders. Therefore, we decline to impose Rule 375(b) sanctions.

¶ 44                                     III. CONCLUSION
¶ 45       For the foregoing reasons, we affirm the February 25, 2019, discovery order and the July
       17, 2019, sanctions order. We vacate the August 16, 2019, contempt order and remand the


                                                    - 11 -
       cause for further proceedings.

¶ 46      Affirmed in part and vacated in part.
¶ 47      Cause remanded.




                                                  - 12 -